Modine Manufacturing Company Modine Fiscal 2007 Earnings Forward-Looking Statements Statements made in this presentation regarding future matters are forward-looking statements withinthe meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements,including those regarding a positive impact from new business programs, accretive acquisitions,acceleration of technology, achievement of cost reductions, expansion into niche markets, refocus inglobal manufacturing footprint, increased cash flow and continued financial returns are based onModine's current expectations. Modine's actual results, performance or achievements may differmaterially from those expressed or implied in these statements because of certain risks anduncertainties, including international economic changes and challenges; market acceptance anddemand for new products and technologies; the ability of Modine to integrate the acquired operationsand employees in a timely and cost-effective manner; the ability of Modine, its customers andsuppliers to achieve projected sales and production levels; unanticipated product or manufacturingdifficulties; and other factors affecting the company’s business prospects discussed in filings madeby the company, from time to time, with the SEC including the factors discussed item 1A, RiskFactors, and in the "Cautionary Factors" section in Item 7 of the company's most recent Annual Reporton Form 10-K and its periodic reports on Form 10-Q. We undertake no obligation to publicly updateany forward-looking statement, whether as a result of new information, future events or otherwise. In addition, with regard to non-GAAP financial information, Modine provides definitions and areconciliation of such information to GAAP financial information in the earnings press release thataccompanies these slides. Modine's financial results, as reported herein, are preliminary and subject to possible adjustments. 2 Key Takeaways • More forward transparency • Significant headwinds • Material costs (aluminum, copper, nickel) • Customer pricing • Repositioning and globalization costs • North American truck market • Strong balance sheet and cash flow • Operations performance improvements • Securing new business - diversification • Full year fiscal 2008 - expect improved operating margins • Great progress - changing the business model – Full year fiscal 2007 - Strategic transition – Full year fiscal 2008 - Financial transition • Future of the company - BRIGHT 3 Gross margins 18-20% Growth 9-13% ROACE 11-12% Drives significant new business wins Changing the Business Model • Organizational changes • Manufacturing realignment • Rationalization – Market/customer/product • Technology acceleration Full Year Progress 4 Drives significant new business wins Organizational Changes New organization structure (Nov. 2006) • Five global product groups • Regional operations • Global / regional customer focus Key global support staffs • New products and R&D - Pull / Push • Information systems - global SAP platform • Purchasing(low cost countries, supplier consolidation, standardization) SG&A cost reduction - $20 million Further actions under review Gross margins 18-20% Growth 9-13% ROACE 11-12% Full Year Progress 5 Drives significant new business wins Manufacturing Realignment New capacity in low cost countries (Regional growth and LCC sourcing) – China (2) - India - Hungary - Mexico North American capacity reduction and “scale” expansion • Four closings announced • Consolidation into existing plants • 20 percent reduction in floor space Other actions • Closed Taiwan plant • Purchased Brazil joint venture Modine Production System • Focus - alignment, leadership, speed • Multiple tools – PDCA, 8D, Kaizen, value stream mapping, Six Sigma Gross margins 18-20% Growth 9-13% ROACE 11-12% Full Year Progress 6 Drives significant new business wins Market, Customer and Product Rationalization Commercial discipline • Walk aways - strategic and profitability hurdles • Contract accountability • Hardship/surcharge pricing - materials • Leverage technology and diversification • Expanding partnerships Market and product evaluation • e.g., Electronics Cooling business • Automotive - 36 to 25 percent • Acquisitions – Four in the past three years • Exit non-differentiating products Making choices • Profitability (ROACE) over growth Gross margins 18-20% Growth 9-13% ROACE 11-12% Full Year Progress 7 Drives significant new business wins Technology Acceleration World-class facilities Expanding predictive modeling capacity (LCC) New structure • Applications • Pull • Push • Product roadmaps Environmental “green” opportunities on the horizon • Engine systems - air-cooled EGR • High efficiency chillers • Solid oxide fuel cell content – Distributed power - BloomEnergy • Next generation powertrain components ↑ performance weight cost Gross margins 18-20% Growth 9-13% ROACE 11-12% Full Year Progress 8 Asia Americas Europe Commercial HVAC • Significant impact of raw material and price pressures - ($1.03) • Repositioning and restructuring costs - ($0.27) • Tax rate and planning benefits - $0.47 0 $1.79 $0.99 $1.04 $ * From continuing operations $1.78 Earnings Per Share* $1.31 $1.8 Billion Sales* $1.80B 0 Five Year Sales and Earnings 9 CommercialProducts andNew Markets Automotive/LightTruck 25% Truck, Heavy duty,Off-highway Markets Today ($1.8B Revenues) Other 4% Commercial Products 9% Agriculture andConstruction14% Automotive/LightTruck 36% Medium/Heavy Truckand Bus 37% Medium/Heavy Truck and Bus Automotive/Light Truck Markets Five Years ($2.2B+ Revenues - organic only) Acquisitions add to growth Growth goal - 9-13 percent 4-6 percent organic 5-7 percent acquisition Europe Americas Asia Europe Americas Asia ? Fuel Cell Sales by Market 10 \ • Volume - strength of the North American truck and global off-highway markets • Operating performance - improved asset utilization, cost reduction initiatives, and purchasing savings • Net impact of commodity prices - unprecedented rise in copper, aluminum, and nickel and lag impact • Customer price downs - 1.5 percent • Repositioning costs • Other - warranty, mix, non-material cost escalations E.P.S. Full Year Fiscal 2007 Earnings Per Share Analysis 11 E.P.S. • Volume - reduced North American truck and automotive volumes • Net impact of higher commodity prices - gaining traction on material pass-through • Repositioning - North American plant closing related costs • Warranty costs - two program-related issues in Europe Fiscal 2007 Fourth Quarter Earnings Per Share Analysis 12 Metals Pricing and Sensitivity 13 25% 21% 22% 21% 19% 16% 18-20 percent long-termgross margin goal Our Response 18-20% 16.1-16.5% Gross Margin Trend • Willing to slow growth to increase profitability • Portfolio rationalization – Customers – Businesses • Electronics Cooling – Must meet profitability and strategic hurdles • Manufacturing base – Realignment – Modine Production System • Product and materials standardization • Pricing/commercial negotiations • New, next generation technology introductions 14 Strong Cash Flow Allows for profitable investments and excess cash returns to shareholders Priority Uses of Cash (listed in order) • Invest for profitable growth • Acquisitions • Dividends/share repurchases $180M Cash Flow From Operations $ Millions Net Income $102M Five Year Cash Flow/Priority Uses of Cash 15 $ Debt $ Millions 10% 20% 30% 15% 25% 5% $179 Debt to Capital% Debt toCapital 0% 35% 40% Five Year Financial Position Debt • 85 percent fixed - average 5.33 percent • Higher level due to acquisitions and share repurchases Debt to Capital • Ratio of 26.7 percent • Target is to remain below 40 percent Other Financial Obligations • U.S. defined benefit plan funding improved in fiscal 2007 - $12 million 16 Sales Americas – down due to lower U.S. truck volumes – assume 220,000 build – ramp-up of new customer 2nd half Asia – up from new product wins Europe – up from increased volumes Commercial Products – up on market strength Metals pricing Assumptions based on recent market prices These expectations are subject to a number of assumptions and other factors, and would change significantly if theassumptions change, or if developments transpire outside the company’s control. Fiscal 2008 Outlook Guidance Summary Fiscal 2007 Fiscal 2008 Low High Net sales $1.76 billion $1.65 billion $1.70 billion Gross margin (%) 16.0 16.1 16.5 Operating margin (%) 2.3 2.8 3.6 Pre-tax earnings $39 million $36 million $50 million Tax rate (%) (7.6)29 25 Earnings per fully diluted share $1.31 $0.80 $1.20 Capital spending $83 million $85 million $105 million Depreciation $71 million $75 million $80 million 17 Drives significant new business wins Changing the Business Model • Organizational changes • Manufacturing realignment • Rationalization – Market/customer/product • Technology acceleration Gross margins 18-20% Growth 9-13% ROACE 11-12% Full Year Progress 18
